DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               CLIVENS GOLDMAN and ANDREA GOLDMAN,
                            Appellants,

                                    v.

  HSBC BANK USA, NATIONAL ASSOCIATION, As Trustee for JP
MORGAN MORTGAGE TRUST 2007-A6, MORTGAGE PASS-THROUGH
             CERTIFICATES, Without Recourse,
                       Appellee.

                              No. 4D18-1906

                          [December 20, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph Marx, Judge; L.T. Case No. 50-2016-CA-006285-
XXXX-MB.

   Clivens Goldman and Andrea Goldman, Wellington, pro se.

  Jan Timothy Williams of Lapin & Leichtling, LLP, Winter Park, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.